                   Case 20-10755-BLS         Doc 100      Filed 04/26/20      Page 1 of 13




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                  Chapter 11

    RAVN AIR GROUP, INC. et al.,1                           Case No. 20-10755 (BLS)

                     Debtors.                               (Jointly Administered)
                                                            Hearing Date: April 29, 2020 at 11:00 a.m. (ET)

                                                            Re: Dkt. Nos. 13, 49, 88, 90, 98

 DEBTORS’ OMNIBUS REPLY IN SUPPORT OF THE DEBTORS FOR MOTION FOR
ENTRY OF A FINAL ORDER PURSUANT TO 11 U.S.C. SECTIONS 105, 361, 362, 363, 364
 AND 507 AND BANKRUPTCY RULES 2002, 4001, AND 6004 (I) AUTHORIZING THE
   DEBTORS TO OBTAIN POSTPETITION SENIOR SECURED SUPERPRIORITY
    FINANCING, (II) AUTHORIZING THE DEBTORS’ LIMITED USE OF CASH
COLLATERAL, (III) GRANTING ADEQUATE PROTECTION TO THE PREPETITION
          SECURED PARTIES, AND (IV) GRANTING RELATED RELIEF

             The debtors and debtors in possession (the “Debtors”) in the above-captioned chapter 11 cases

(the “Chapter 11 Cases”) hereby submit this omnibus reply (the “Reply”) in further support of their

motion (the “Motion”),2 pursuant to sections 105, 361, 362, 363, 364 and 507 of title 11 of the

Bankruptcy Code, Rules 2002, 4001, and 6004 of the Bankruptcy Rules, and Local Rule 4001-2,

for entry of an order: (i) authorizing the Debtors to obtain postpetition financing (the “DIP

Financing”) pursuant to the Senior Secured, Super-Priority Debtor-In-Possession Credit

Agreement substantially in the form attached as Exhibit A to the interim order granting the Motion

[Dkt. No. 49] (such interim order, the “Interim Order”, and such agreement, as amended from time



1        The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s U.S. tax
identification number are as follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356),
JJM, Inc. (4858), HoTH, Inc. (9957), Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666),
Frontier Flying Service, Inc. (8091), and Hageland Aviation Services, Inc. (2754). The notice address for
all of the Debtors is 4700 Old International Airport Road, Anchorage, AK 99502.

2       Capitalized terms not otherwise defined in this Reply shall have the meanings ascribed to such
terms in the Motion.


146484.01601/123192960v.1
               Case 20-10755-BLS          Doc 100       Filed 04/26/20      Page 2 of 13




to time, the “DIP Credit Agreement”) together with the DIP Credit Documents and the DIP Budget;

(ii) granting DIP Superpriority Claims to the DIP Secured Parties, (iii) authorizing the Debtors to

use Cash Collateral and affording adequate protection; and (iv) granting related relief, and in

response to the objections filed thereto by the Official Committee of Unsecured Creditors [Dkt.

No. 98] (the “Objection”); PenAir Realty Holdings, LLC [Dkt. No. 90] (the “PenAir Realty

Objection”); and GCI Communication Corp. [Dkt. No. 88] (the “GCI Objection”). For the reasons

discussed below, the Debtors respectfully request that the Court overrule these objections and enter

a final order substantially in the form attached hereto as Exhibit A (the “Final Order”).3

                                   SUMMARY OF ARGUMENT

        1.      The Governor of Alaska announced the first case of COVID-19 on March 12, 2020.

By the end of the month, passenger revenue was down 80-90%. The Debtors acted quickly to reduce

expenses – most notably by laying off substantially all of its workforce of over 1,300 people – and

immediately went to their Prepetition Secured Parties and others to find some source of liquidity that

would allow them to preserve their businesses. Their entreaties to the United States Government, the

State of Alaska, and private lenders, investors, and others continue to this day.

        2.      The Prepetition Secured Parties were the only group that timely offered up liquidity to

the Debtors. In order to induce members of their group to participate as DIP Lenders, the Prepetition

Secured Parties offered attractive terms on the DIP Loan. Because the value of the Debtors’ assets is

worth less than the total of its obligations to the Prepetition Secured Parties, the economic entities most

affected by the DIP Loan terms were nonparticipating Prepetition Secured Parties.

        3.      The Official Committee of Unsecured Creditors (the “Creditors’ Committee”), which

was formed on April 20, 2020, sought and obtained an extension from the Debtors to respond to the


3       Attached hereto as Exhibit B is a redline showing proposed changes from the Interim Order.
                                                    2

146484.01601/123192960v.1
                Case 20-10755-BLS         Doc 100      Filed 04/26/20      Page 3 of 13




Motion and timely filed its objection (the “Objection”) to the Motion on April 24, 2020. The Objection

laments the collapse of the Debtors’ business and its impact on their employees, their unsecured

creditors, and their community.

        4.       Unfortunately, while recognizing the unprecedented impact of the COVID-19

pandemic, the Objection focuses its ire on the Prepetition Secured Parties and the DIP Lenders that

have agreed to provide the Debtors with the liquidity to pay over $6 million of unsecured but priority

employee claims and a brief runway to attempt to restart its business while concurrently driving toward

an “Acceptable Plan” – i.e., an orderly liquidation.

        5.       The Debtors, through Ravn Air Group, Inc.’s Special Restructuring Committee,

continue to seek means of partially or wholly restarting the Debtors’ businesses. While the results

to date have been disappointing, especially with respect to the CARES Applications, the Debtors

continue to look for ways to maximize recoveries to all parties and help protect the Debtors’ many

stakeholders.

                                     SUPPLEMENTAL FACTS

        6.       As required by the Interim Order, the Debtors soon will be filing a proposed form of

plan and disclosure statement. The proposed plan anticipates the creation of a Liquidation Trust that

will pay the DIP Claims and Prepetition Secured Parties’ Claims (as both are defined in the plan) over

time, but does not anticipate that the Prepetition Secured Parties will be paid in full. All priority and

administrative claims other than the DIP claims will be paid in full on or soon after the effective date

of the plan, and there is a set-aside for the claims of unsecured creditors. The Debtors believe that the

proposed plan, if confirmed, will be an “Acceptable Plan” to the DIP Lenders as required under the

Interim Order and the proposed final order sought by this Reply.




                                                   3

146484.01601/123192960v.1
               Case 20-10755-BLS            Doc 100      Filed 04/26/20    Page 4 of 13




        7.      The Debtors’ operational downsizing was determined without direction from the

Prepetition Secured Creditors but was, instead, a response to the circumstances set forth more fully in

the Declaration of John Mannion in Support of First Day Motions filed on the Petition Date [Dkt.

No. 5] and the Supplemental Declaration of John Mannion in Support of First Day Motions filed

on April 7, 2020 [Dkt. No. 36] (the “First Day Declarations”). Prior to the downsizing and the March

12 announcement of the first COVID-19 case in Alaska, the Debtors employed in excess of 1,300

people and ran up to 400 daily flights.

        8.      The downsizing occurred as follows:

                a.          The Debtors laid off their first group of employees on March 23, 2020, when

        134 employees were issued notices, and the Debtors reduced scheduled flying by

        approximately thirty percent.

                b.          On March 27, 2020, the Debtors issued temporary layoff notices to 167

        employees, and the Debtors reduced scheduled flying by approximately fifty percent.

                c.          On April 5, 2020, immediately before the Chapter 11 Cases were commenced,

        the Debtors grounded all aircraft, stopped all operations, and reduced staffing to approximately

        39 employees.

        9.      Had the Debtors not made the reductions in force and other operational changes

described above, their operating expenses would have continued to run at a rate in excess of $3 million

per week. Its operating receipts would have been a small fraction of that sum.

        10.     The Debtors initially contacted the Prepetition Secured Parties to discuss the possibility

of a shutdown and the need for emergency financing the week of March 22, 2020. In connection with

their discussions, the Debtors obtained a preliminary valuation of the Debtors’ assets pursuant to which

they determined that the value of those assets collectively was substantially less than the amount of


                                                     4

146484.01601/123192960v.1
               Case 20-10755-BLS          Doc 100       Filed 04/26/20     Page 5 of 13




their obligations to the Prepetition Secured Parties.4 The Debtors are informed and believe that the

Prepetition Secured Parties share this understanding.

        11.     The Debtors have appointed and empowered a Special Restructuring Committee that

exercises plenary power over the Debtors’ decisions in these Chapter 11 Cases. Two of the three

members of the Special Restructuring Committee are independent directors who have extensive

experience in distressed investing and transactions. The third is the Debtors’ Chief Executive Officer.

        12.     The Special Restructuring Committee explored, and continues to explore, alternative

transactions. Its members have been in direct communications with representatives of the United

States Treasury and have advocated for CARES Act funding to support an alternative to the currently-

proposed plan. The information available to the Special Restructuring Committee on the status of the

Debtors’ CARES Applications is that the funding requested will not be granted in the amounts

requested or in amounts that would have supported alternatives previously under consideration by the

Special Restructuring Committee.

        13.     The Special Restructuring Committee continues to explore alternative transactions,

including alternative transactions that would not pay the Prepetition Secured Parties in full.

        14.     In the meantime, the Debtors have continued to work to reduce expenses and limit

the impact of their downsizing by, among other things, subletting their facilities and ground service

equipment to be used by other airline operators in remote areas and working with Alaska’s

boroughs and municipalities to assure essential services to their communities.




4       Such valuation is confidential but will be shared with the Creditors’ Committee upon execution of
an acceptable form of confidentiality agreement.
                                                   5

146484.01601/123192960v.1
               Case 20-10755-BLS         Doc 100       Filed 04/26/20    Page 6 of 13




               RESPONSE TO THE CREDITORS’ COMMITTEE OBJECTION

The Deal with the DIP Lenders Is Fair to the Debtors and Their Estates

        15.     The main thrust of the Objection is that the DIP Lenders, as proxy for the Prepetition

Secured Parties, are taking advantage of the Debtors to enrich themselves at the cost of the Debtors,

the unsecured creditors, and the communities served by the Debtors.            In fact, the Debtors’

circumstances are dire and the options made available through the DIP Financing give the Debtors the

best opportunity to survive the COVID-19 crisis while providing reasonable protection to its secured

creditors, priority creditors, and affected communities.

        16.     First, the severity of the downturn meant that the Debtors were caught with over a

thousand employees that had to be laid off with no material notice. Worse yet, for reasons

explained in the First Day Declarations, when their passenger revenues dropped precipitously, the

Debtors’ cash flow was seasonally stretched. The DIP Financing provided cash to pay well over

$6 million in priority claims for which cash would not have been otherwise available. It also left

the Debtors with a core group of employees that has been able to work with other air carriers and

communities throughout Alaska to help assure that essential air services continue through, among

other things, the sublease and continuing usage of the Debtors’ properties in remote rural

communities.

        17.     Second, the DIP Lenders negotiated for a plan process that gave the Debtors nearly

three months to find an alternative to a controlled liquidation. This obviated the need to find a

distressed buyer and negotiate a “quick sale” that likely would have been concluded in half the

time without providing – as any chapter 11 plan must – any assurance that administrative and

priority claims would be paid.




                                                   6

146484.01601/123192960v.1
               Case 20-10755-BLS          Doc 100        Filed 04/26/20   Page 7 of 13




        18.     Third, the foregoing process has in fact given the Special Restructuring Committee

the ability to press the Debtors’ CARES Applications with the United States Treasury while

engaging with private equity sponsors, other governmental agencies, and prospective purchasers

that have shown an interest in the Debtors’ businesses and assets. The foregoing activities have

proceeded with the full knowledge and consent of the DIP Lenders.

        19.     Fourth, the reality of the Debtors’ circumstances is that there is no scenario in which

the Debtors (or a chapter 7 trustee) would have been able to timely pay all of their priority

employee obligations, explore other plan and sale options, or pay anything to unsecured creditors.

        20.     Finally, in light of the foregoing, the terms upon which the DIP Lenders have

agreed to advance funds reflect not an economic transfer of value from unsecured creditors – as

portrayed by the Creditors’ Committee – but instead a potential redistribution between the

Prepetition Secured Parties that have elected to participate in the DIP Financing and the Prepetition

Secured Parties that have elected not to do so. Stated directly, the only parties with an economic

interest in changing the financial terms of the DIP Financing are the Prepetition Secured Parties that

have elected not to participate in that financing.

The Specific Objections Raised by the Creditors’ Committee Should Be Overruled.

        21.     Timelines. The Debtors and the Special Restructuring Committee would welcome

the additional flexibility that extended timelines would provide, but they are entirely reliant on the

DIP Lenders to provide the financing both for the plan and for the Debtors’ operations pending

confirmation. Absent a compelling economic justification for additional financing (which the

Special Restructuring Committee continues to explore), the Debtors cannot continue even their

very limited operations. Accordingly, the deadlines set forth in the DIP Credit Agreement are

necessary and appropriate in the absence of any alternative source of financing.


                                                     7

146484.01601/123192960v.1
               Case 20-10755-BLS            Doc 100       Filed 04/26/20       Page 8 of 13




        22.      Roll Up Loans and Fees. In light of the COVID-19 crisis, the Roll Up Loans and

DIP Fees were necessary to persuade the Prepetition Secured Parties to advance additional funds to

the Debtors. In light of the fact that the value of the Debtors’ assets is inadequate to pay the Prepetition

Secured Parties’ Claims in full5, the Debtors submit that the quantum of fees or treatment of Roll Up

Loans is an issue best left to be debated among the Prepetition Secured Parties.

        23.      Carve-Out and Investigation Budget and Timing. With respect to the Carve-Out,

the Debtors and the DIP Agent have agreed to a reformulated Carve-Out that provides up to

$600,000 over ten weeks, i.e., the budgeted amount prior to a Carve-Out Trigger Event – for the

Creditors’ Committee’s professionals as well as an expanded Carve-Out for the Debtors’

professionals. That change is reflected in the proposed Final Order attached hereto. Cf. Objection,

⁋23. With regard to the investigation budget and timing, the Debtors believe that the periods

proposed by the DIP Agent are adequate to allow the Creditors’ Committee to make the necessary

inquiries and perform the evaluation required of the Committee.

        24.      Avoidance Actions, Marshalling, and Related Provisions. The issues raised at

paragraphs 28 through 31 of the Objection reflect the laundry list of standard disputes between

secured creditors and unsecured committees and, as in most cases, the Debtors submit that they

were able to negotiate a package of rights and obligations that they believe is fair on balance.

(Debtors typically also state that they have no objection to revised DIP facility provisions that

would improve the terms from the estates’ perspective.) Here, however, the Debtors are compelled

to note the unusual circumstances that apply to these Chapter 11 Cases: Well over $6 million of




5        As noted in paragraph 17 of the Objection, the Debtors have identified limited instances in which
the Prepetition Secured Creditors may not have perfected or unavoidable interests in their assets (and will
identify those circumstances to the Creditors’ Committee). They do not believe that the value of such assets is
substantial relative to the total value of the Prepetition Secured Creditors’ collateral.
                                                      8

146484.01601/123192960v.1
               Case 20-10755-BLS          Doc 100       Filed 04/26/20     Page 9 of 13




priority claims – i.e., claims that are junior to the Prepetition Secured Parties’ claims but senior to

the claims represented by the Creditors’ Committee – were paid on a first-day basis exclusively out of

DIP Loan proceeds and the Prepetition Secured Parties’ collateral with their consent. It is one thing

to assert that one’s secured creditors should “bear the costs of freight” when they use a chapter 11

case as the vehicle for their recovery; this case presents a somewhat different circumstance, in

which the Prepetition Secured Parties have paid the majority of the “freight” in advance and are

committing to pay the balance through an Acceptable Plan.

        25.     Information Rights. The Debtors have no objection to sharing reports provided to

the DIP Agent with the Creditors’ Committee upon execution of a confidentiality agreement.

                      RESPONSE TO THE PENAIR REALTY OBJECTION

        26.     PenAir Realty Holdings, LLC (“PenAir Realty”) raises two sets of issues. The first

raise technical issues surrounding the DIP Lenders’ legal interests in its leases and are addressed in the

form of the proposed Final Order attached hereto at paragraph 27, which specifically addresses a

landlord’s rights in the context of the DIP Lenders’ exercise of remedies. Notwithstanding the

assertions contained in the PenAir Realty Objection, nothing contained therein or elsewhere purports

to allow the lenders to assume or take an assignment of the PenAir Realty leases (or any other lease)

and acknowledges the landlord’s right to compensation in the event that the DIP Lenders seek to

exercise their remedies on the DIP collateral located on the landlord’s property. As discussed below,

given the imminence of the rejection of the PenAir Realty leases, the PenAir Realty concerns regarding

preservation of its legal rights do not require or merit the detailed revisions to the proposed form of

Final Order contained in the PenAir Realty Objection.

        27.     The balance of the PenAir Realty objection, though styled an objection to the

Motion, is essentially a request for payment of an administrative claim for “stub rent.” PenAir


                                                    9

146484.01601/123192960v.1
              Case 20-10755-BLS        Doc 100       Filed 04/26/20   Page 10 of 13




Realty has not noticed a motion for payment of such stub rent, nor has it made an evidentiary

showing for such payment. In the crush of activities that have consumed the Debtors during the

first two weeks of their Chapter 11 Cases, they have not been in a position to examine the PenAir

Realty demand for stub rent or determine whether they have defenses or setoffs. Accordingly,

PenAir Realty should file an appropriate motion with evidentiary support and allow the Debtors

to respond to such motion. Moreover, even if there were no defenses to the PenAir Realty stub

rent claim, the Debtors should not be required to pay the claim at this time. See, e.g., In re DVI,

Inc., 308 B.R. 703, 708 (Bankr. D. Del. 2004) (allowing a landlord an administrative expense claim

for stub rent and post-rejection use but denying the landlord’s request for immediate payment of

such administrative expense claim and observing that, “[u]nlike section 365(d)(3) which requires

immediate payment, an administrative claim under section 503(b) need not be paid immediately

but can be paid as late as the confirmation date.”); In re HQ Global Holdings, Inc., 282 B.R. 169,

175 (Bankr. D. Del. 2002) (denying landlords’ motions seeking immediate determination of the

amount and payment of stub rent until the debtors had determined whether to assume or reject the

leases and observing that “[w]e cannot conclude that the Landlords should have greater rights than

other section 503(b) claimants.”); see also In re ADI Liquidation, Inc. (f/k/a AWI Delaware, Inc.),

No. 14-12092 (KJC) (Bankr. D. Del. Oct. 6, 2014) [D.I. 279] (overruling 503(b)(9) claimants’

objection to entry of a final DIP order that did not provide for payment of 503(b)(9) claims without

prejudice to the claimants’ right to raise payment of 503(b)(9) claims in connection with the sale);

In re Global Home Prods., LLC, 2006 Bankr. LEXIS 3608, at *12-13 (Bankr. D. Del. Dec. 21,

2006) (denying claimant’s motion seeking immediate payment of 503(b)(9) claim where, inter

alia, immediately paying all administrative claims would jeopardize the debtors’ ongoing




                                                10

146484.01601/123192960v.1
              Case 20-10755-BLS            Doc 100        Filed 04/26/20     Page 11 of 13




restructuring efforts). PenAir Realty has cited no reason why the equities here favor immediate

payment.

        28.     As noted in the PenAir Realty Objection, the Debtors’ post-petition contractual rent

payment to PenAir Realty first comes due in May. PenAir Realty Objection, ⁋2. As PenAir Realty

well knows, the Debtors are in the process of removing their property from the PenAir Realty

premises and expect to have vacated the leaseholds before May 1 (and to have brought a motion

to reject the PenAir Realty leases), in which case no rent will be payable.6 Based on the foregoing,

it is neither necessary nor appropriate for obligations to PenAir Realty to be budgeted for or

provided special treatment.

                               RESPONSE TO RESERVED RIGHTS

        29.     GCI Communications Corp. (“GCI”) has asked that the DIP Budget be increased to

cover its obligations, which, prepetition, averaged over $70,000 per month.

        30.     The GCI contract was entered into when the Debtors were fully operational and had in

excess of 1,300 employees. Today, they have no flight operations whatsoever and fewer than forty

employees. Accordingly, their need for GCI’s internet, telecommunications, and related services are

very small relative to the historical usage, as is the case with most of their utilities.

        31.     In light of the foregoing, the Debtors have negotiated in principle a reduced

payment obligation with GCI’s business team, as a result of which the $70,442 monthly obligation

will be reduced to less than $28,000. In addition to this reduction and similar reductions that are

being negotiated across the Debtors’ utility providers, the Debtors expect that their payment

obligations to utility providers that bill on a by-usage basis (as opposed to GCI’s flat monthly rate)




6       Counsel for PenAir Realty had been advised of the Debtors’ intention to vacate its properties in
writing prior to the filing of the PenAir Realty Objection.
                                                     11

146484.01601/123192960v.1
              Case 20-10755-BLS        Doc 100        Filed 04/26/20   Page 12 of 13




will be substantially lower post-petition than they were historically during the Debtors’ normal

business operations. Moreover, as described above, the Debtors have been subletting certain of

their facilities and ground service equipment to be used by other airline operators, and, in

connection with such arrangements, the subtenants have agreed to pay the associated utilities. As

such, the Debtors submit that the line item for utilities in the DIP Budget is proper and sufficient.

        32.     Like GCI, the Chugach Electric Association (“CEA”) has questioned whether the

Debtors have adequately provided for usage of CEA’s services. The CEA concerns are to be

managed under the Interim Order Granting Motion for Continuation of Utility Service and

Approval of Adequate Assurance of Payment to Utility Company Under Section 366(b) [Dkt. No.

47] and any final order that issues thereafter. Should it become appropriate, the proposed Final

Order, at paragraph 4(a), provides the Debtors with flexibility to adjust the DIP Budget at that

time.




                                                 12

146484.01601/123192960v.1
              Case 20-10755-BLS         Doc 100        Filed 04/26/20   Page 13 of 13




                                          CONCLUSION

        WHEREFORE, for the reasons set forth herein, the Debtors respectfully request entry of a final

order granting the relief requested in the Motion, substantially in the form attached hereto as Exhibit

A, and such other and further relief as may be deemed just and appropriate.


 Dated: April 26, 2020                                 BLANK ROME LLP
        Wilmington, Delaware
                                                       /s/ Victoria Guilfoyle
                                                       Victoria A. Guilfoyle (No. 5183)
                                                       Stanley B. Tarr (No. 5535)
                                                       Jose F. Bibiloni (No. 6261)
                                                       1201 N. Market Street, Suite 800
                                                       Wilmington, Delaware 19801
                                                       Telephone: (302) 425-6400
                                                       Facsimile: (302) 425-6464
                                                       Email: guilfoyle@blankrome.com
                                                               tarr@blankrome.com
                                                               jbibiloni@blankrome.com
                                                             -and-
                                                       KELLER BENVENUTTI KIM LLP
                                                       Tobias S. Keller (pro hac vice)
                                                       Jane Kim (pro hac vice)
                                                       Thomas B. Rupp (pro hac vice)
                                                       650 California Street, Suite 1900
                                                       San Francisco, California 94108
                                                       Tel: (415) 496-6723
                                                       Fax: (650) 636-9251
                                                       Email: tkeller@kbkllp.com
                                                              jkim@kbkllp.com
                                                              trupp@kbkllp.com

                                                       Proposed Attorneys for Debtors
                                                       and Debtors-in-Possession




                                                  13

146484.01601/123192960v.1
